Citation Nr: 0804949	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the lumbar and cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, that denied the 
veteran's claim for service connection for degenerative joint 
disease of the lumbar and cervical spine because the evidence 
submitted was not new and material.  


FINDINGS OF FACT

1. The claim for service connection for degenerative joint 
disease of the lumbar and cervical spine was previously 
denied in a September 2001 decision.  The veteran withdrew 
his substantive appeal of that decision in June 2003.  

2. The record does not contain any new evidence that relates 
to an unestablished fact necessary to substantiate the claim 
or raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied service 
connection for degenerative joint disease of the lumbar and 
cervical spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.202, 20.204(b) (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for degenerative joint disease 
of the lumbar and cervical spine.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004 and a 
rating decision in February 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the June 2005 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 

Service connection for degenerative joint disease of the 
lumbar and cervical spine was previously denied in a 
September 2001 rating decision.  The veteran submitted a VA 
Form 9 perfecting his appeal of that decision in July 2002.  
However, in a June 2003 written communication, the veteran 
stated, "I have a pending appeal at this time in reference 
to my back condition.  Because the pension would be more 
beneficial for me at this time I would like to withdraw my 
appeal."  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2007).  Withdrawal may be made by the appellant or 
by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).  Hence, 
since the veteran withdrew his appeal of the September 2001 
rating decision in accordance with 38 C.F.R. § 20.204, that 
decision became final. 

A finally adjudicated claim may only be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence means existing evidence not 
previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2007).  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the September 2001 
decision consisted of the veteran's own statements, medical 
records from the Alabama State Military Department, 
examination reports from Martin Army Hospital, VA outpatient 
treatment records, and a statement from a private physician.  
The RO found that although the record showed that the veteran 
had degenerative disc or joint disease, it did not show that 
the condition was incurred in or caused by service.  Thus, 
the claim was denied.

The veteran applied to reopen his claim for service 
connection in September 2004 asserting that he received 
treatment for his back while in service.  Although the 
veteran's service medical records show that he underwent a 
lumbar puncture in November 1982, the evidence does not 
establish a link between that procedure and his current back 
condition.  Similarly, VA outpatient treatment records from 
August 2003 to August 2004 and notes from a private 
chiropractor from August to December 2004, fail to show a 
nexus between the veteran's service and his degenerative 
joint disease, lumbar and cervical spine.

The Board finds that the newly submitted evidence is not 
material because the newly submitted evidence does not show 
that any current lumbar or cervical disability is related to 
the veteran's service or to any disease or injury incurred in 
or aggravated by service, or that any spinal arthritis 
manifested to a compensable degree within one year following 
the veteran's separation from service.

Accordingly, the Board finds that the evidence submitted is 
not material, the claim may not be reopened.  Service 
connection must therefore remain denied.  


ORDER

Service connection for degenerative joint disease of the 
lumbar and cervical spine remains denied because new and 
material evidence has not been received to reopen the claim.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


